Citation Nr: 1008125	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-22 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to 
September 2003.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from June 2006 and 
February 2007 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The Veteran currently resides in Japan and 
jurisdiction over the claims folder is held by the Pittsburgh 
RO.    

In October 2008, the Board denied the claim for entitlement 
to TDIU.  The Veteran appealed this denial to the Court of 
Appeals for Veterans Claims (Court).   In August 2009, the 
Court granted a Joint Motion for Remand filed by the parties, 
which requested that the October 2008 Board decision be 
vacated and remanded.  The appeal has now returned to the 
Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand (JMR) filed by the parties and 
granted by the Court in August 2009 found that the Board's 
October 2008 decision denying entitlement to TDIU was 
improper as VA had not fully complied with the duty to 
assist.  Specifically, the JMR noted that while the record 
contained two medical opinions finding that the Veteran was 
not unemployable due to his individual service-connected 
disabilities, an additional medical opinion was needed 
addressing whether the Veteran's service-connected 
disabilities in combination rendered him unemployable.  

In the case of a claim for TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the Veteran's service-connected disabilities have 
on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  Therefore, an examination is needed to ascertain 
whether the Veteran's service-connected disabilities combine 
to render him unable to secure or follow a substantially 
gainful occupation.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The Veteran should be afforded a VA 
examination to ascertain whether he is 
currently unemployable due solely to his 
service-connected disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or better probability) 
that the Veteran's service-connected 
disabilities are sufficient in 
combination to preclude him from 
obtaining or maintaining any form of 
substantially gainful employment 
consistent with his education and 
occupational background.  The rationale 
for this opinion should be provided.  

The Veteran is currently service-
connected for major depression with 
anxiety disorder, migraine headaches with 
visual symptoms, and a lumbosacral spine 
strain.  

2.  Then, readjudicate the claim for 
TDIU.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



